Citation Nr: 0712455	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  03-07 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for idiopathic 
hypertrophic cardiomyopathy/ subaortic stenosis (IHSS), 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1988 to February 
1997.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken in August 2002 by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran has 
recently apparently moved to Arizona, although Ft. Harrison 
has retained jurisdiction for the duration of this appeal.

Service connection is now in effect for idiopathic 
hypertrophic cardiomyopathy/ subaortic stenosis (IHSS); mild 
obstructive pulmonary disease rated as 10 percent disabling; 
sinusitis rated as noncompensably disabling; mononucleosis 
rated as noncompensably disabling; and depression.  

The veteran and his spouse provided testimony before a 
Veterans Law Judge at a videoconference hearing in January 
2006; a transcript is of record.  

In the Board's review of the case in March 2006, it was noted 
that the veteran's primary interest related to his inability 
to work, otherwise characterized as the issue of a total 
rating based on individual unemployability (TDIU), and that 
since all of his disabilities would potentially have impact 
thereon, and since that issue was inextricably intertwined 
with the pending appeal issue as then certified, it should be 
given further interim consideration.

The Board remanded the case for the VA to schedule 
examinations to determine the veteran's aggregate potential 
endangerment and for specific opinions as to which symptoms 
were or were not due to his service-connected disabilities 
and what was their impact on his ability to work.

The VARO subsequently developed all of the issues and issued 
Supplemental Statements of the Case (SSOCs) on the ratings of 
all service-connected disabilities, to include the TDIU issue 
on the basis of 38 C.F.R. § 3.321, which was also referred to 
the VA Compensation and Pension Service (C&P) for 
consideration; and denied that claim for reasons included in 
a detailed discussion.  The veteran did not file a subsequent 
Notice of Disagreement (NOD) as to those individual ratings 
or the TDIU denial, nor did he submit another VA Form 9 or 
equivalent in the way of a Substantive Appeal on those 
collateral issues.  

During the course of the current appeal and subsequent to the 
Board's remand, the VARO increased the rating assigned for 
the veteran's service-connected depression from 
noncompensably disabling to 30 percent disabling.  

However, absent timely and appropriate pursuit by the 
veteran, neither that nor other issues with regard to ratings 
assigned, other than as shown on the first page herein, are 
part of the current appeal.  Moreover, it is noted that a 
recent communication in October 2006 relates to the veteran's 
current appellate pursuit only of the rating of his heart 
disability, although accompanied by clinical information 
primarily from tests undertaken in 1998, and referred to 
purported criteria based on treatment for a heart disability 
on a certain number of occasions in a given time frame, 
criteria which are not shown to be applicable herein.  
Similarly, any issues now raised as to whether the veteran 
has yet additional disabilities as a result of his service, 
i.e., liver dysfunction, have not been addressed by the RO.

The Board forwarded correspondence to the veteran on January 
10, 2007, which asked him to clarify his representation, 
which he did.  The Board also informed him that the Judge who 
had heard his testimony was no longer with the Board, and if 
he wished to have another hearing, he should so notify the 
Board within 30 days.  He did not do so, and the case will be 
addressed based on the evidence now of record. 


FINDING OF FACT

The veteran's cardiomyopathy (IHIS) disorder is reflected in 
current METs of no worse than 6 with ejection fraction of 
64%; he has syncopal episodes, shortness of breath, and 
dizziness which may be in part associable with his generally 
mild organic heart findings, without confirmed ischemia; he 
has asymmetric left atrial enlargement but no outflow tract 
obstructions or vascular pathology.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
idiopathic hypertrophic cardiomyopathy/ subaortic stenosis 
(IHSS) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7020 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The veteran filed his claim for increased compensation in 
April 2002.  A rating action by the VARO in August 2002 
denied that claim; a comprehensive SOC was issued 
simultaneously therewith.  The RO provided post-adjudication 
VCAA notice by letter, dated in October 2002.  The veteran 
was notified of what was of record and what additional 
evidence was needed to substantiate the claim.  An SSOC was 
issued in February 2003, and a letter sent to him in March 
2003, and numerous requests were submitted for additional 
records, after receipt of which another SSOC was issued in 
July 2003.  A rating action in August 2003 continued the 
denial but noted that there was some discrepancy in 
conclusions reached absent certain salient facts by Social 
Security Administration (SSA), and accordingly, further 
special in-depth consideration would be undertaken as well an 
advisory opinion requested.  A letter to the veteran in 
August 2003 indicted what was required of him in the way of 
data, to include additional private medical records.

In November 2003, an advisory opinion was requested of the VA 
Compensation and Pension Service with regard to consideration 
under 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 3.321(c).  A 
negative opinion was returned, dated in July 2004, and is of 
record.  The veteran was so notified in detail.  Since that 
time there have been SSOCs and repeated correspondence issued 
with regard to evidence of record and potentially obtainable.  
The criteria and related matters were discussed at the 
veteran's hearing, and were detailed in the Board's remand.  
Throughout, he was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit more evidence, to include any in his 
possession.  The notice included the general effective date 
provision for the claims, that is, the date of receipt of the 
claims.

VA examinations were undertaken on several occasions, and 
clinical records were obtained.  The veteran was issued a 
decision of the Board in March 2006, which remanded the issue 
and made reference to the need for particular development and 
the reasons therefor.  His received an March 2006 
notification of the provisions of the Dingess decision.  
Also, he was sent another evidence development letter by the 
RO in April 2006.  

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification with regard to 
his increased rating claim was not technically furnished 
prior to the initial adjudication, any defect with respect to 
timing was harmless error.  See Mayfield, supra.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, SSOCs provided him with additional time to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  On 
several occasions, he has indicated that he had no other 
information or evidence to give VA to substantiate his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Board finds that the veteran has been given 
every reasonable opportunity to participate and has, in fact, 
actively participated in the documentation and pursuit of his 
claim.



II.  Pertinent Law, Factual Background, and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
under 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit Court has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In the past, under old criteria, there was no specific code 
for evaluation of cardiomyopathy, so ratings were assigned, 
by analogy, under other diagnostic codes.  In this case, 
alternative codes might include by comparison to myocardial 
infarction (DC 7006); hypertensive heart disease with a 
workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or evidence of cardiac hypertrophy or dilatation on EKG, ECG, 
or X-ray (DC 7007); atrioventricular block (DC 7015); heart 
valve replacement (DC 7016); post-coronary bypass surgery (DC 
7017); or cardiac transplantation (DC 7019).  None of these, 
however, appears closely analogous to the facts in this case.

However, fairly recently, 38 C.F.R. § 4.104 was amended in 
light of changes in medical understanding and terminology 
being used, in an effort to more precisely classify and 
evaluate diseases of the heart.  Because of this, and after 
reviewing the new Rating Schedule provisions, the Board 
concludes that the most appropriate new diagnostic code is 
Diagnostic Code 7020, created specifically for 
cardiomyopathy.

Pursuant to 38 C.F.R. § 4.104, DC 7020, for cardiomyopathy, 
there must be consideration of various symptoms and test 
results, including the workload level in METs (metabolic 
equivalent units) at which a person develops certain acute 
symptoms.  DC 7020 provides that when cardiomyopathy is 
manifested by chronic congestive heart failure, or a workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, a 100 percent rating is assigned.  When there has 
been more than one episode of acute congestive heart failure 
in the past year, or a workload of greater than 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, a 
60 percent rating is assigned.  If a workload of greater than 
5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray, a 30 percent is assigned.  If a 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or continuous medication is required, a 10 percent is 
assigned.
 
A MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, a medical examiner's estimation 
of the level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note 2.

The Board has reviewed the extensive evidence of record in 
this case.  As noted at the time of the prior remand by the 
Board, it can be stipulated that the veteran's disability 
picture is a complex one.  

To summarize in pertinent part, the primary problems, from 
which he has since had chronic impairment, apparently 
commenced with the acquisition of a cytomegalovirus (CMV) in 
service with associated symptoms, particularly involving his 
cardiac and respiratory systems, hypertension, congestive 
heart failure, pneumonia, etc.  It was never entirely clear 
whether the CMV was or was not responsible for all of his 
symptoms, but since they arose in service, they were subject 
to service connection regardless of the specific cause.  

Clinical records from shortly before and soon after service 
separation, while the veteran was still in his early 30s, 
reflect the presence of ongoing symptoms, clinical findings 
for which were confirmed by sophisticated testing procedures, 
including demonstrated heart enlargement.

However, from records in August 1997, it has been unclear the 
nature of which symptoms are and which are not due to his 
organic heart problems.  For instance, he has exhibited 
shortness of breath and excessive fatigue, but at least one 
physician who saw him soon after service, I.M.W., M.D. opined 
in August 1997 that there was no cardiac basis for his 
current complaints.  

He was also noted to have presumed viral infections including 
an episode of mononucleosis, an episode of CMV, hepatitis, 
"pneumonitis", and gastrointestinal symptoms due to the 
medications for his cardiomyopathy.  It is unclear whether he 
now has additional chronic liver or gastrointestinal problems 
as a result.  He has not yet pursued that avenue of 
compensation, although recent clinical records (from both 
Montana and Arizona VA facilities) show some signs of liver 
abnormality.  So while that issue is not part of the current 
appeal, he is of course free to address it in the future.

In service, the veteran's military occupational specialty 
(MOS) was as a medical service journeyman.  After he left 
service, he endeavored for a while to continue in his work as 
a civilian in a physicians' office, doctors with whom he had 
already worked on the local US Air Force Base.  However, 
evidence of record reflects that because of his health 
concerns, and certain episodes that included blacking out, he 
was advised to cease that work.

The veteran then took an entry-level position with the Postal 
Service, but apparently had some sort of episodes involving 
blackouts or lack of due safety, and his work with the post 
office was accordingly terminated.  Some evidence indicates 
that, while still in the employer's probationary period, he 
ran into another vehicle; it is unclear the circumstances of 
that incident or whether a blackout was involved, and if so, 
to what the episode was attributable.  

However, official documentation of the terminations of both 
the physicians' office and post office jobs due to disability 
are of record.  Two private physicians opined in 2002 that 
his inability to work was due to his heart condition, without 
specifying the clinical manifestations that supported such 
conclusions.  And, while SSA has granted him disability 
benefits, as noted in the C&P review under 38 C.F.R. § 3.321, 
SSA granted the benefits in part based on symptoms such as 
sleep apnea, and alternatively migraines and arrhythmias 
purportedly due to his heart condition, all disabilities and 
allegedly secondary impairments which have not been raised by 
the veteran in claims and/or adjudicated by VA as part of the 
service-connected disabilities at present. 

A great deal of evidence is in the file relating to testing 
for cardiovascular problems.  It is unnecessary to re-state 
the contents other than to report that there appears to be a 
divergence of opinion as to which of the veteran's symptoms 
are heart related and which are not; whether he can or cannot 
be fully tested without endangering his health further; and 
if so, what the extent of all of this cardio-related 
disability is.  Nonetheless, he has undergone some usually 
definitive testing.

Based upon the findings then of record, which were 
considerable, the Board determined in 2006 to remand the case 
for all available evidentiary materials and associated 
definitive opinions by appropriate specialists.  That data is 
now of record.  

Clinical findings from 2002 show assessments consistent with 
a "classical" form of IHSS with which various private 
caregivers, including L.P.M., M.D., said he experienced 
dyspnea with effort with easy fatigability, loss of energy, 
and syncope.  The doctor had decided not to give the veteran 
an echocardiogram.

Only one earlier assessment of METs is of record, from a 
private caregiver, T.B.A., M.D., dated in January 2003, when 
the veteran underwent a stress echocardiogram.  At that time, 
his maximum workload was 10.8 METs.  He was found to have no 
signs of ischemia.  There were equivocal changes in some 
leads of his resting and exercise echocardiogram; and both 
asymmetrical septal and global left ventricular hypertrophy.

VA evaluations in 2003 showed exercise METs of 10.8 with LVEF 
of 80% at rest, and 95% immediately after exercise and no 
evidence of ischemia. 

A statement is of record from E.M.G., M.D., dated in January 
2005, who recently taken over his care from other private 
caregivers.  The veteran had a history of diagnoses in the 
past of IHSS or hypertrophic cardiomegaly, for which he was 
now on a very good medical regimen.  He had not recommended 
further cardiac testing except for an echocardiogram.  He 
further reported good appetite, and stable weight but 
complaints of excessive fatigue.  The veteran was also noted 
to have sleep apnea and used a CPAP machine on a regular 
basis.  (Sleep apnea is not part of any current service-
connected disability).  The veteran complained of extreme 
dyspnea, lightheadedness and dizziness and Dr. G opined he 
could not work as a result.  After the echocardiogram, Dr. G 
reported that the veteran had normal left ventricular 
systolic function; no regional wall abnormalities; asymmetric 
septal hypertrophy without evidence of an outflow tract 
obstruction; mild left atrial enlargement; no significant 
vascular pathology; and no significant changes since January 
2001 studies.  Ejection fraction was at 64%.

VA clinical records are in the file from both Montana and 
Arizona facilities.  He has been seen for complaints of 
fatigue and medications, including Zocor, were tried to 
assist in that regard.

In June 2005, special VA evaluations were undertaken to 
determine the nature and extent of his syncopal episodes.  He 
said that these were first noted about a year and a half 
before a visit in 2002.  They occurred at any time but were 
more likely in the early or later day.  The veteran described 
the episodes in detail.  

The examiner noted that syncopal episodes might conceivably 
occur from hypertrophic cardiomyopathy for two reasons, 
either arrhythmias or during exertion when outflow 
obstruction caused a reduction in cardiac output not 
sufficient for the activity.  Because of the findings noted 
above on the clinical tests, the examiner opined that it was 
"possible although less likely as not at this time that his 
alleged syncopal episodes are caused by his IHSS".  
(Emphasis added.)

An additional extensive VA evaluation was undertaken in June 
2006, the complete report from which is of record.  The 
examiner reviewed all of the extensive clinical records, and 
summarized them in detail, to include all cardiac test 
findings over the years.  The examiner found no evidence of 
cardiomegaly and no current sign of congestive heart failure.  
The veteran had otherwise said he had had symptoms thereof 
some 18 months earlier.  She diagnosed unexplained blackouts 
and mild IHSS without ventricular outflow tract gradient 
diastolic dysfunction.  It was observed that no cardiologist 
had suggested potential endangerment; and that while the 
veteran complained of syncope, chest pain, shortness of 
breath, fatigue, paresthesias in non-anatomical distribution 
and loss of energy, these were usually signs of severe IHSS 
with significant ventricular outflow tract gradient, which 
had not been shown in the veteran's case, rather than the 
relatively mild residuals of IHSS manifested by the veteran.

The examiner further noted that the veteran's shortness of 
breath and fatigue could also be an example of weight gain 
and, in the setting where it could be relieved by diuretics, 
a condition typical of diastolic dysfunction which he did 
have; or alternatively symptomatic of sudden acid reflux or 
bronchospasm, anxiety and hyperventilation.  

The examiner then concluded that it is: 

less likely as not that his symptoms are 
associated with his service connected 
disabilities.  The impact of his 
disabilities on his ability to work is 
unproven but I do not think the impact is 
significant.  The symptoms he experiences 
are so variable that it is less likely as 
not that any of them are associated with 
his IHSS.  I say this because of the 
inconsistencies in his reported symptoms 
over many years, as recorded by various 
physicians.

VA clinical records and a vocational rehabilitation and 
education (VR&E) file are associated with the claims folder 
to include evidence relating to the veteran's having 
undergone occupational training and schooling.

The Board finds that virtually every feasible effort has been 
made to obtain as clear a clinical view of the veteran's 
heart problem as possible.  In this appeal, it is only the 
cardiomyopathic disability with which the Board is herein 
concerned.  And in that regard, he currently has symptoms of 
syncope which may or may not be related to the heart 
disability or any of a number of other present problems; he 
has METs of no worse than 6 and ejection fracture of 64%, 
well within the measurements encompassed by the current 30 
percent rating.  The evidence to support an increased rating 
at this time is not equivocal regardless of what rating is 
used, and in that regard, the Board concurs with the VARO 
that DC 7020 is now most appropriate.  A reasonable doubt is 
not raised.


The Board has also considered whether the case should be 
again referred for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  It is noted that the VARO actually 
referred it to the C&P Service for consideration, the report 
from which is of record.  In this respect, the Board notes 
that the veteran has not required frequent periods of 
hospitalization for his cardiomyopathy.  And, while the 
veteran has sought to attribute his problems with 
employability to his heart, actual clinical findings and 
medical expert opinion give no indication of such an unusual 
disability picture that application of regular schedular 
standards is impractical.  (This is of course entirely 
separate and apart from the aggregate impact of all of his 
service-connected problems, now and in the present, and in 
that regard, he is free to pursue additional claims with 
other evidence in the future).  However, in this specific 
instance, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.


ORDER

An increased evaluation in excess of 30 percent for 
idiopathic hypertrophic cardiomyopathy/subaortic stenosis 
(IHSS) is not warranted. 



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


